Lumpkin, Justice.
1. The plaintiff in error was tried and convicted of a misdemeanor in tbe county court of Greene county. He presented his petition for certiorari to tbe judge of tbe superior court, whose refusal to sanction tbe same is complained of in the bill of exceptions. Tbe petition complains of quite a number of rulings and decisions wbicb it alleges were made by tbe county judge; avers that tbe verdict of guilty was contrary to tbe evidence, and sets forth what purports to be a statement of all tbe evidence introduced upon tbe trial. ' Prom this statement — which, for tbe present purpose, must be treated as a correct one— it nowhere appears that "the alleged offense was committed in Greene county; and for this reason, if for no other, tbe judge ought to have sanctioned tbe petition. There was no distinct assignment of error in tbe verdict on tbe ground that tbe venue was not proved, and it does not appear that tbe attention of tbe judge was called to this defect in tbe evidence, or that be distinctly passed upon this particular question. Hnder these circumstances, we would, if left free to do so, be very strongly inclined to bold that it was not incumbent upon bis honor to closely scrutinize tbe evidence with a view to ascertaining whether or not tbe venue was shown; but this question has been settled for us by several decisions of this court, among wbicb, and precisely in point, is that of Davis v. State, 82 Ga. 205, bolding that: “There can be no legal conviction without proof, *46direct or circumstantial, that the offense was committed in the county. And the lack of sufficient evidence of the venue is covered by exceptions taken by certiorari to the •finding of the county judge as contrary to law and without evidence to support it.”
2. The other questions presented by the petition for certiorari need not be passed upon. Indeed, many of them may be entirely eliminated, by the answer of the county judge, which will be forthcoming after the writ of certiorari has been issued and served upon him.

Judgment reversed.